PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Coughlan, Laurie, Ann
Application No. 29/651,235
Filed: 19 Apr 2018
For: Sandbag

:
:
:	DECISION ON PETITION
:
:


This is a decision on the “RENEWED PETITION TO GRANT FILING DATE UNDER 37 C.F.R. 1.53 AND REQUEST FOR FINAL AGENCY ACTION” filed June 18, 2020.

The petition is GRANTED.  

RELEVANT PROCEDURAL HISTORY

On March 19, 2018, the Office of Data Management mailed a "Notice of Incomplete Nonprovisional Application" stating that the application had not been accorded a filing date because the application was deposited without a specification and that the filing date of the application would be the date of receipt of the specification. In response, a petition with an Express Mail Label, Design Patent Application Transmittal, a Post Card Receipt and a 1 page specification was filed April 19, 2018. 

Petitioner argued that the specification was filed with the other application papers on February 16, 2018 and requested that the application, including the specification, be accorded a filing date of February 16, 2018. Petitioner’s argument and the evidence provided were considered but not found to be persuasive and the petition was dismissed in a decision mailed July 13, 2018. 

The date of receipt of the specification, April 19, 2018, was accorded as the filing date.

On July 2, 2019 petitioner submitted copies of a certificate of express mail, evidence of USPS Express Mail tracking information, a page from petitioner’s case files system, postcard and express mail label, application transmittal and a “DECLARATION OF LOUIS DISANTO IN SUPPORT OF RESPONSE TO DECISION DISMISSING PETITION”.

Mr. Disanto acknowledged that “The Green Business Reply Card was never returned to our offices” and argues “In lieu of the stamped Green Business Reply Card, multiple documents (i.e. Design Patent Application Transmittal form PTO/AIA /18 (10-17), Certificate of Mailing or Transmission under 37 CFR 1.8, Certificate of Mailing by Express Mail, and the Green Business Reply”. Finally, Mr. Disanot’s affidavit provides “I, Louis DiSanto, confirm that said application materials (i.e. Application Data Sheet, Specification, Drawings, and Fee Transmittal Form) were included in the Express Mail package delivered to the U.S. Patent Office on February 16, 2018”.



Comes now petitioner with the instant renewed petition arguing, “Petitioner has shown by at least a preponderance of evidence that the specification was included in the Express Mail package that was deposited on February 16, 2018 and received by the USPTO on February 20, 2018. Accordingly, the subject application should be accorded a filing date of February 16, 2018.”

RELEVANT STATUTES AND REGULATIONS

35 U.S.C. 111(a)(4) provides, in pertinent part, that:

	The filing date of an application shall be the date on which a specification, with or without claims, is received in the United States Patent and Trademark Office. 

35 U.S.C. 112 provides, in pertinent part, that:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

MPEP 503 provides, in pertinent part, that:

	A postcard receipt which itemizes and properly identifies the items which are being filed serves as prima facie evidence of receipt in the USPTO of all the items listed thereon on the date stamped thereon by the USPTO.  

OPINION

The decision on this petition is guided by 35 U.S.C. 111(a)(4) which provides, in pertinent part, that the filing date of a an application shall be the date on which the specification and any required drawing are received in the Patent and Trademark Office.  In order for this application to be entitled to a filing date of February 16, 2018, petitioner has the burden of establishing by a preponderance of the evidence that the application papers received in the Office on February 16, 2018 also included a specification. 

After further review, the arguments and evidence presented have been found to be persuasive.

In light of the other evidence, Mr. Disantos’ declaration of his recall of what was placed in the envelope and his signature on the certificate of mailing at least merely support a conclusion that he intended to include a specification among the papers filed April 19, 2018, not that such specification was in fact included in the submission.  However, in view of the additional arguments and supplemental evidence provided, the filing date will be corrected to February 16, 2018.
February 16, 2018, the date the application was originally filed and for issuance of a corrected filing receipt, not April 19, 2018, using the application papers filed on that date and the papers filed April 19, 2018 in response to the March 19, 2018 Notice of Incomplete Application

Telephone inquiries regarding this decision should be directed to the undersigned Attorney at (571) 272-3212.

/Patricia Faison-Ball/	

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET